 Case 13-30826         Doc 123      Filed 11/16/18 Entered 11/16/18 08:28:32             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30826
         Tovanna Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2013.

         2) The plan was confirmed on 01/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/16/2015, 05/26/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,800.00.

         10) Amount of unsecured claims discharged without payment: $49,358.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30826         Doc 123         Filed 11/16/18 Entered 11/16/18 08:28:32                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $27,273.42
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                      $27,273.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,500.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,266.38
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,766.38

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
Ads Acct Svc                        Unsecured         376.00           NA              NA            0.00       0.00
Advanced Call Center Technologies   Unsecured         156.00           NA              NA            0.00       0.00
Allied Collection Services          Unsecured         135.00           NA              NA            0.00       0.00
Ameriloan                           Unsecured         185.00           NA              NA            0.00       0.00
CAPITAL ONE NA                      Unsecured            NA         413.39          413.39          56.05       0.00
Cash Yes                            Unsecured         135.00           NA              NA            0.00       0.00
CASTLE PAYDAY                       Unsecured         200.00           NA              NA            0.00       0.00
CHICAGO STATE UNIVERSITY            Unsecured         600.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         240.00        244.00          244.00          33.08       0.00
COMENITY BANK                       Unsecured         597.00           NA              NA            0.00       0.00
ELDRIDGE & ELDRIDGE DENTAL GR       Unsecured            NA       1,995.39        1,995.39        270.55        0.00
ENHANCED RECOVERY CO L              Unsecured         994.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L              Unsecured          46.00           NA              NA            0.00       0.00
FAY SERVICING LLC                   Secured       86,000.00    101,924.41       112,277.17           0.00       0.00
FAY SERVICING LLC                   Secured              NA     10,352.76        10,352.76     10,352.76        0.00
FAY SERVICING LLC                   Unsecured     26,277.00            NA              NA            0.00       0.00
GLENWOOD VILLAGE PET HSPL           Unsecured         161.00        163.82          163.82          22.21       0.00
ILLINOIS BELL TELEPHONE CO          Unsecured            NA       1,528.79        1,528.79        207.29        0.00
KOHLS                               Unsecured         274.00           NA              NA            0.00       0.00
LANE BRYANT RETAIL/SOA              Unsecured           0.00           NA              NA            0.00       0.00
Lendmenow.com                       Unsecured           0.00           NA              NA            0.00       0.00
LOANCARE SERVICING CENTER           Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                        Unsecured         589.00        690.40          690.40          93.61       0.00
MobiLoans, LLC                      Unsecured         320.00           NA              NA            0.00       0.00
Online Advance                      Unsecured         627.00           NA              NA            0.00       0.00
PELLETTIERI                         Unsecured         100.00           NA              NA            0.00       0.00
PRAIRIE TRAIL CREDIT UNION          Unsecured           0.00           NA              NA            0.00       0.00
PYOD LLC                            Unsecured      7,278.23            NA         7,278.23        986.85        0.00
PYOD LLC                            Secured        7,278.23       7,278.23        7,278.23           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured         159.00        272.55          272.55          36.96       0.00
REGIONAL ACCEPTANCE CORP            Unsecured            NA         740.00          740.00        100.34        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-30826     Doc 123      Filed 11/16/18 Entered 11/16/18 08:28:32                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal        Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid           Paid
REGIONAL ACCEPTANCE CORP     Secured        9,875.00     16,121.67       9,474.75      9,474.75       783.09
REGIONAL ACCEPTANCE CORP     Unsecured      6,246.67            NA            NA            0.00         0.00
SEVENTH AVENUE               Unsecured         600.00        660.05        660.05          89.50         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $119,555.40              $0.00                    $0.00
      Mortgage Arrearage                            $10,352.76         $10,352.76                    $0.00
      Debt Secured by Vehicle                        $9,474.75          $9,474.75                  $783.09
      All Other Secured                                  $0.00              $0.00                    $0.00
TOTAL SECURED:                                     $139,382.91         $19,827.51                  $783.09

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                 $0.00
       Domestic Support Ongoing                           $0.00                $0.00                 $0.00
       All Other Priority                                 $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $13,986.62           $1,896.44                   $0.00


Disbursements:

       Expenses of Administration                         $4,766.38
       Disbursements to Creditors                        $22,507.04

TOTAL DISBURSEMENTS :                                                                     $27,273.42




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30826         Doc 123      Filed 11/16/18 Entered 11/16/18 08:28:32                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
